Case: 14-60722    Document: 00513759175     Page: 1   Date Filed: 11/14/2016




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                                 No. 14-60722                          FILED
                               Summary Calendar                 November 14, 2016
                                                                  Lyle W. Cayce
                                                                       Clerk
ISMAEL GONZALEZ-SOTO, also known as Ismael Gonzalez,

                                            Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                            Respondent


                      Petition for Review of an Order of the
                         Board of Immigration Appeals


Before BARKSDALE, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM:
      Ismael Gonzalez-Soto petitions for review of the decision of the Board of
Immigration Appeals (BIA), dismissing his appeal from the order denying his
application for withholding removal under section 241(b)(3) of the Immigration
and Nationality Act (INA), 8 U.S.C. § 1231(b)(3), and requiring his return to
Mexico. Gonzalez, a native and citizen of Mexico, was charged with being
subject to removal for entering this country without inspection, pursuant to
INA § 212(a)(6)(A)(i), 8 U.S.C. § 1182(a)(6)(A)(i), as an alien present in the
United States without being admitted or paroled. Gonzalez-Soto conceded his
removability on the ground charged and filed an application for withholding of
    Case: 14-60722       Document: 00513759175   Page: 2   Date Filed: 11/14/2016


                                  No. 14-60722

removal or, alternatively, voluntary departure. (The BIA granted voluntary
departure, subject to certain conditions.)
      The decision of an immigration judge is reviewed to the extent it
influenced the BIA; legal conclusions are reviewed de novo and factual
findings, for substantial evidence. Sealed Petitioner v. Sealed Respondent, 829
F.3d 379, 383 (5th Cir. 2016).
      To qualify for withholding of removal, an alien “must demonstrate a
‘clear probability’ of persecution upon return”. Roy v. Ashcroft, 389 F.3d 132,
138 (5th Cir. 2004). Thus, Gonzalez was required to demonstrate his “life or
freedom would be threatened by persecution on account of either his race,
religion, nationality, membership in a particular social group, or political
opinion”.     Id.   In that regard, Gonzalez contends his membership in two
different social groups made him eligible for withholding of removal. His
claims fail in each instance.
      First, he maintains he will likely face persecution in Mexico because the
family of a man murdered by his father more than two decades ago allegedly
targets him for revenge. Gonzalez testified, however, that his mother, uncle,
and siblings have continued to reside in Mexico since the murder. The BIA
may conclude “the reasonableness of an alien’s fear of persecution is reduced
when his family remains in his native country unharmed for a long period of
time after his departure”. Eduard v. Ashcroft, 379 F.3d 182, 193 (5th Cir.
2004). The BIA found Gonzalez’ claim speculative, as no evidence supported a
determination he would be persecuted on this ground. The evidence does not
compel a contrary conclusion. See Zhang v. Gonzales, 432 F.3d 339, 344 (5th
Cir. 2005).
      Second, Gonzalez maintains he will likely face persecution in Mexico
because he will be perceived to have wealth for having lived in the United



                                        2
    Case: 14-60722    Document: 00513759175    Page: 3   Date Filed: 11/14/2016


                                No. 14-60722

States. An alien’s proffered social group must be sufficiently particular and
socially visible to be cognizable for purposes of withholding of removal.
Hernandez-De La Cruz v. Lynch, 819 F.3d 784, 786–87 & n.1 (5th Cir. 2016).
“Particularity is determined by ‘whether the proposed group can accurately be
described in a manner sufficiently distinct that the group would be recognized,
in the society in question, as a discrete class of persons.’”   Id. at 786–87
(internal citation omitted).
      “We do not recognize economic extortion as a form of persecution under
immigration law, nor do we recognize wealthy [citizens of a different nation]
as a protected group.” Castillo-Enriquez v. Holder, 690 F.3d 667, 668 (5th Cir.
2012) (internal quotation marks and citation omitted).       Further, persons
believed to be wealthy because they are returning to their home country from
the United States do not constitute a sufficiently particular social group to
support an application for withholding of removal. E.g., Diaz v. Holder, 537 F.
App’x 357, 358 (5th Cir. 2013); Segovia v. Holder, 406 F. App’x 930, 930–31
(5th Cir. 2011).
      DENIED.




                                      3